Case 19-20400         Doc 155    Filed 10/30/19   Entered 10/30/19 14:33:32      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF CONNECTICUT
                              HARTFORD DIVISION

__________________________________________
In re:                                    )
                                          )                Case No. 19-20400
DONNA J. BARNES,                          )
                                          )                Chapter 11
       Debtor.                            )
                                          )                October 30, 2019
__________________________________________)

                    INTERESTED PARTIES’ OBJECTION TO
                  MOTION FOR RELIEF FROM AUTOMATIC STAY
          Interested parties RTM Capital Partners, Inc., LPV, 15-Hermitage, LLC and

Matthew Curtis (collectively, “Lienholders”) respectfully object to UBS Bank USA’s (the

“Bank”) Motion for Relief from Automatic Stay filed October 16, 2019 [ECF # 135]. The

Bank’s motion fails to provide adequate legal support to justify relief from the automatic

stay, pursuant to 11 U.S.C. § 362, with respect to certain real property of the Debtor and

James R. Barnes having an address of 33 Bay Street, Westerly, Rhode Island 02891 (the

“Property”). The Bank cannot satisfy the elements of 11 U.S.C. § 362(d) that are required

to obtain relief from the automatic stay and its motion should be denied.

          Section 362(d)(1) of the Bankruptcy Code provides that relief from the stay may be

granted “for cause, including the lack of adequate protection of an interest in property of

such party in interest.” Here, the Bank’s interest in the Property is adequately protected.

“An equity cushion in and of itself may be sufficient to constitute adequate protection to

sustain the automatic stay.” In re Gaslight Village Inc., 8 B.R. 866, 871 (Bankr. D. Conn.

1981). According to Debtor’s Amended Schedule A, the Property has an estimated market

value of $11,000,000.00 [ECF # 48]. After consulting a real estate broker engaged by the

Debtor after Court approval, the Debtor listed the Property for sale at an asking price of

approximately $18,000,000.00. In its Motion for Relief, the Bank admits that its total debt




2277267
Case 19-20400         Doc 155    Filed 10/30/19    Entered 10/30/19 14:33:32        Page 2 of 3




encumbering the Property was only $2,049,272.00 as of September 4, 2019 [ECF # 135].

The Bank holds a first priority lien on the Property. Thus, as of September 4, 2019, the

Bank has an enormous equity cushion, estimated between $8.9 and $15.9 million greater

than the Bank’s mortgage debt. When prosecuting a motion for relief from stay, the movant

bears the burden of proof to show that the Debtor has no equity in the subject property. In

re Sonnax Indus., Inc., 907 F.2d 1280, 1285 (2d Cir. 1990). The Bank has not made any

serious attempt to show that the Debtor lacks equity in the Property or that any other

“cause” exists for lifting the automatic stay. The fact that post-petition mortgage payments

have not been made to the Bank, alone, is not sufficient justification for relief from the

automatic stay. The Property is not declining in value and the equity cushion is so large

that a lack of payments is not endangering the Bank’s interest in the Property.

Additionally, there is no other evidence in the record to support a finding of cause,

sufficient under Section 362(d)(1) of the Bankruptcy Code.

          Likewise, the Bank is unable to satisfy the requirements of Section 362(d)(2) of the

Banking Code. That section provides that relief from an automatic stay with respect to an

act against property may be obtained if, “(A) the debtor does not have an equity in such

property, and (B) such property is not necessary to an effective reorganization.”

          Importantly, Section 362(g)(1) of the Banking Code puts the burden of proof, with

respect to the Debtor’s equity in property, on the party requesting relief from the stay (e.g.

the Bank). In its Motion for Relief, the Bank has simply stated “there is no equity in the

Property…” without citing any documents on the record or providing any other justification

for this position. As such, the Bank merely offers a conclusory statement that fails to meet

the burden of proof required under Section 362(g)(1) of the Banking Code.

          Second, the Bank’s claim that there is no equity in the Property is unsupported by

the record. According to Debtor’s Amended Schedule A, the Property has an estimated

market value of $11,000,000.00, with the Debtor’s share, as a Joint Tenant, valued at

$5,500,000.00 [ECF # 48]. Again, the real estate broker, approved by the Court, put the


2277267
Case 19-20400         Doc 155     Filed 10/30/19    Entered 10/30/19 14:33:32       Page 3 of 3




asking price for the Property at $18,000,000.00. Only the Bank and Shem Creek Haystack,

LLC have claims on both James R. Barnes’ and the Debtor’s shares of the Property.

Together, those mortgages are worth approximately $5,921,780.00. This leaves somewhere

between $5,078,220.00 and $12,078,220.00 to be split equally between James R. Barnes and

the Debtor. With no other creditors or lienholders having a claim to the Debtor’s share, the

Debtor may receive between $2,539,110.00 and $6,039,110.00. Clearly, the Debtor has

equity in the Property.

          Finally, contrary to the Bank’s position, the Property is necessary to an effective

reorganization. Because it is the Debtor’s primary (if not only) source of revenue in the

reorganization process, the Debtor requires the Property as part of its reorganization. The

only thing relief from stay would accomplish at this point is to disrupt the bankruptcy sale

process that is already in motion and force the parties to expend unnecessary resources

prosecuting a sale in two separate courts. While relief from stay may one day be

appropriate in the event a bankruptcy sale fails for whatever reason, the Bank’s motion is

premature. As a result, the Lienholders respectfully request that the Court deny the

Bank’s motion for relief from the automatic stay.


                                         INTERESTED PARTIES,
                                         RTM CAPITAL PARTNERS, INC.;
                                         LPV, 15-HERMITAGE, LLC; and
                                         MATTHEW CURTIS

                                         By: /s/ Kevin J. McEleney
                                             Kevin J. McEleney (ct27673)
                                             Updike, Kelly & Spellacy, P.C.
                                             100 Pearl Street, PO Box 231277
                                             Hartford, CT 06123
                                             Tel.: (860) 548-2600
                                             Fax: (860) 548-2680
                                             kmceleney@uks.com
                                             Their Attorneys




2277267
